     Case 1:19-cv-00022-AWI-JLT Document 34 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   MICHAEL MADSEN,                                       1:19-cv-0022 AWI JLT (PC)

11                   Plaintiff,                            ORDER GRANTING DEFENDANT’S
                                                           SECOND MOTION FOR EXTENSION
12   v.                                                    OF TIME

13   DR. KIRAN TOOR,                                       (Doc. 33)

14                  Defendant.
15

16           Pending now is defendant’s second request for extension of time to file a motion for

17   summary judgment. (Doc. 33.) Defendant was previously granted a 60-day extension of time. He

18   now seeks another extension through December 18, 2020. Good cause appearing, Defendant’s

19   motion is GRANTED. Defendant shall file his opening brief on or before December 18, 2020.

20   Plaintiff shall submit his opposition on or before January 4, 2021. Finally, Defendant shall file his

21   reply on or before January 11, 2021.

22
     IT IS SO ORDERED.
23

24        Dated:   December 3, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
